DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-10 are  objected to because of the following informalities:  
In claim 1, line 2, “the value” should be --a value-- to avoid the issue of lack of antecedent basis.
In claim 1, line 3-5, “its coordinate in the impedance represents its temperature and quantity of electric charge” should be --its coordinate in the impedance matrix represents the battery’s temperature and quantity of electric charge-- for better clarity.
In claim 1, line 6-8, “when its temperature is a first temperature and its quantity of electric charge is a first quantity of electric charge” should be --when the battery’s temperature is a first temperature and the battery’s quantity of electric charge is a first quantity of electric charge-- for better clarity.
In claim 1, lines 9-11, “the distances between the coordinate forming by the first temperature and the first quantity of electric charge and the coordinates of each element in the impedance matrix” should be --a distance between a coordinate of each element in the impedance matrix-- to avoid the issue of lack of antecedent basis and for better clarity. 
In claim 2, line 4, there should be an -- and-- in the end of the line.
In claim 3, lines 8-9, “                                
                                    
                                        
                                            R
                                        
                                        
                                            k
                                            2
                                        
                                    
                                
                             represents the impedance of the first element before updating” should be --                                
                                    
                                        
                                            R
                                        
                                        
                                            k
                                            2
                                        
                                    
                                
                             represents the impedance of the second element before updating-- to correct a typo (see specification [0017].
In claim 3, line 9, “the value” should be --a value-- to avoid the issue of lack of antecedent basis. 
In claim 6, lines 1-2, “wherein initialing the impedance matrix before updating the impedance matrix of the battery” should be --wherein the method further comprises initialing the impedance matrix before updating the impedance matrix of the battery-- to properly further limit the claim.
In claim 7, line 2, “the temperature distribution” should be --a temperature distribution-- to avoid the issue of lack of antecedent basis. 
In claim 7, lines 4-5, “the distribution of the quantity of electric charge” should be --a distribution of the quantity of electric charge-- to avoid the issue of lack of antecedent basis. 
In claim 8, line 3, “the value” should be --a value-- to avoid the issue of lack of antecedent basis. 
In claim 8, lines 4-5, “its coordinate in the impedance represents its temperature and quantity of electric charge” should be --its coordinate in the impedance matrix represents battery’s temperature and quantity of electric charge-- for better clarity.
In claim 8, lines 7-8, “when its temperature is a first temperature and its quantity of electric charge is a first quantity of electric charge” should be --when the battery’s temperature is a first temperature and the battery’s quantity of electric charge is a first quantity of electric charge-- for better clarity.
In claim 8, lines 10-12, “the distances between the coordinate forming by the first temperature and the first quantity of electric charge and the coordinates of each element in the impedance matrix” should be --a distance between a coordinate forming by the first temperature and the first quantity of electric charge and a coordinate of each element in the impedance matrix-- to avoid the issue of lack of antecedent basis and for better clarity.
In claim 9, lines 5-6, “when its temperature is a second temperature and its quantity of electric charge is a second quantity of electric charge” should be --when the battery’s temperature is a second temperature and the battery’s quantity of electric charge is a second quantity of electric charge-- for better clarity.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a matrix obtaining module,” “a first detection module,” and “an impedance update module” in claim 8; and “a second detection unit” and “an impedance setting unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See, e.g., specification [00122] indicating “hardware or software functional modules.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 4, it recites “the distance between the coordinate of the second element in the impedance matrix and the coordinate forming by the second temperature and the second quantity of electric charge” in line 2-4. There are no antecedent bases for the above underlined features. For examination purpose, the limitations above are assumed to be --the a distance between a coordinate of the second element in the impedance matrix and the coordinate forming by the first quantity of electric charge--.

	Regarding claim 6, it recites “the value of element” in line 6. It is unclear whether it is intended to be “the value of the element” or “a value of an element.” For examination purpose, it is assumed to be --the value of the element--.

	Regarding claim 9, it recites “the value of element” in line 7. It is unclear whether it is intended to be “the value of the element” or “a value of an element.” For examination purpose, it is assumed to be --the value of the element--.
	
	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over SEO (US 20210103001 A1).

	Regarding claim 1, SEO teaches a method for estimating impedance of a battery (i.e., “method for estimating resistance”; see [0001]), comprising:
obtaining an impedance matrix (i.e., table 1) of the battery to be detected (i.e., “The resistance profiles as shown in FIG. 2 are experimentally measured and collected at many temperatures to construct the resistance lookup table as shown in Table 1”; see [0049]), wherein the value of an element of the impedance matrix represents the impedance (i.e., resistance) of the battery and its coordinate in the impedance represents its temperature and quantity of electric charge (i.e., “In Table 1, the row contains a list of SOCs (%), and the column contains a list of temperatures (T, ° C.). The unit of resistance in each cell is mΩ”; see [0043] and Table 1);
detecting the impedance of the battery to obtain a first impedance when its temperature is a first temperature and its quantity of electric charge is a first quantity of electric charge (i.e., “calculates and accumulate resistance data by dV/dI from I-V data that was measured for each SOC and temperature and stored in the memory unit 110, while the battery B is charged/discharged, i.e., during Operating Cycle”; see [0057]); and
updating the impedance matrix of the battery (i.e., “updates resistance data corresponding to a corresponding SOC-T condition to the weighted average”; see [0060]) according to the corresponding SOC-T, and the first impedance (i.e., “a weighted average between the corresponding average and the previously stored resistance may be stored as resistance data of the corresponding SOC-T”; see [0065]; “For other SOC-T conditions not exemplified herein, calculation, update and storage may be performed as described above, and a new resistance data table may be finally obtained as shown in Table 4”; see [0071];  “for a certain SOC-T condition in which resistance cumulative data is not collected, diffusion estimation is performed based on the estimated resistance data in other SOC-T condition in which resistance data is collected. That is, a function of calculating resistance R by SOC and T using new estimated resistance data corresponding to adjacent SOC-T condition is calculated, and resistance data in the SOC-T condition in which resistance data is not collected is updated and stored by the interpolation method or the extrapolation method based on the corresponding function”; see [0093]).
	SEO does not explicitly disclose (see the underlined):
updating the impedance matrix of the battery according to the distances between the coordinate forming by the first temperature and the first quantity of electric charge and the coordinates of each element in the impedance matrix. 
	However, the corresponding SOC-T implies having a zero distance to the element in the table at the point of (SOC,T), while the adjacent SOC-T condition implying a proximity to element of the table. Therefore, It would have been obvious to one of ordinary skill in the art at the time the application was filed to update the impedance matrix of the battery according to the distances between the coordinate forming by the first temperature and the first quantity of electric charge and the coordinates of each element in the impedance matrix, as claimed. The motivation would be update the resistances with corresponding or adjacent SOC-Ts, i.e., according to the distances.

	Regarding claim 6, SEO further teaches:
wherein initialing the impedance matrix before updating the impedance matrix of the battery (i.e., “to construct the resistance lookup table as shown in Table 1”; see [0049]), and the initialization comprises:
detecting the impedance of the battery to obtain a second impedance, when its temperature is a second temperature and its quantity of electric charge is a second quantity of electric charge (i.e., “The resistance profiles as shown in FIG. 2 are experimentally measured and collected at many temperatures to construct the resistance lookup table as shown in Table 1”; see [0049]); and
setting the value of element in the impedance matrix of the battery as the second impedance (see [0049]).

	Regarding claim 7, SEO further teaches:
determining the second temperature according to the temperature distribution of each element in the impedance matrix (i.e., “the column contains a list of temperatures (T, °C.)”; see [0043]; see table 1 regarding the distribution of temperatures by 5 °C increment); and
determining the second quantity of electric charge according to the distribution of the quantity of electric charge of each element in the impedance matrix (i.e., “the row contains a list of SOCs (%)”; see [0043]; see table 1 regarding the distribution of SOCs by 10% increment).

	Regarding claim 10, SEO further teaches a terminal device (i.e., “apparatus 100”; see [0035]), comprising:
one or more processors (i.e., “control unit 120 includes a processor”; see [0036]); and
a memory, configured to store one or more programs (i.e., “The memory unit 110 may store and/or update and/or erase programs”; see [0039]);
when the one or more programs are executed by the one or more processors, the one or more processors are caused to implement the method according to claim 1 (i.e., “The memory unit 110 may store and/or update and/or erase programs including various types of control logics executed by the control unit 120, predefined parameters and/or data created when the control logics are executed”; see [0039], and the rejection to claim 1 above; see also [0113]).

	Regarding claim 8, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. See [0113] regarding the control unit for implementing program modules.

	Regarding claim 9, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings. 

Allowable Subject Matter
6.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other issues are resolved.

	Regarding claims 2-5, the closest prior art of record fails to teach the features of claim 2: “updating the impedance of the first element to:             
                R
                
                    
                        
                            
                                S
                                O
                                C
                            
                            
                                k
                                1
                            
                        
                        ,
                        
                            
                                T
                            
                            
                                k
                                1
                            
                        
                    
                
                =
                
                    
                        R
                    
                    
                        k
                        1
                    
                
                *
                
                    
                        
                            
                                
                                    R
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                        
                        
                            
                                
                                    R
                                
                                
                                    k
                                    1
                                
                            
                        
                    
                
            
        ,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that SEO teaches updating the resistance in the matrix with a weighted average. CHIBA (US 20190195957 A1) teaches updating the internal resistance in the matrix with a new measured value. Barsukov et al. (US 20120049802 A1) teaches updating the resistance using a scaling factor obtained based on a new resistance and a previously estimated resistance obtained from the resistance vs. SOC and temperature table. IDE et al. (US 20210349149 A1) teaches updating the resistance in the matrix with a correction coefficient obtained based on a relation between an acquired internal resistance characteristics and an initial value of internal resistance characteristics. YOKOYAMA et al. (US 20150355288 A1) teaches correcting the resistance of the matrix by multiplying the stored resistance with a correction function f(T,SOC). HAMAMOTO (WO 2013031558 A1) teaches correcting the internal resistance with a correction coefficient obtained based on a relative relationship between the internal resistance reference value and the internal resistance reference value. Vacher (US 20030034780 A1) teaches updating the resistance with a multiplication expression [Symbol font/0x6C]            
                
                    
                        R
                    
                    
                        0
                    
                
            
        .
	The above references, singly or in combination, fail to teach or suggest the above indicated features as claimed.

Notes
7.	The claims are eligible under 35 USC 101 specifically because claim 1 (representative) recites a detecting step for obtaining a first impedance. The detecting,  when view in light the specification, is a measuring of the battery impedance (or resistance), which integrates the claim into a practical application.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TERAUCHI et al. (WO 2013047400 A1) teaches a method of estimating a state-of-charge of a battery, involving updating an internal resistance table with SOC and temperature as the axes by interpolation of nearby resistance values.
TAKAHASHI et al. (JP 2013044598 A) teaches a method of evaluating   deterioration of a secondary battery on the basis of a DC resistance, involving determining a map value based on an estimated value of parameter change rate in a learning region corresponding to SOC (local SOC) and battery temperature.
Nakamura (US 20130325379 A1) teaches a method of estimating an internal resistance of a battery, involving correcting the internal resistance with a correction value table in relation to temperature and SOC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857